FINAL REJECTION
This office action is in response to the amendment and remarks filed on 07/14/2021.  Claims 1-15 are currently pending and being examined.

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
Applicant argues (page 8 second paragraph from the bottom) that “one skilled in the art would readily understand a supply unit which is capable of supplying varying amounts or varying flow rates of ammonia and would be able to make and use the invention as claimed” and that under 35 USC 112 applicant is not required to disclose the elements utilized to make and use the claimed invention.  Applicant refers to paragraphs 24, 27, 30-31, 35, 40, 42, 74, 93, however, none of these paragraphs disclose what elements is the claimed invention utilizing to allow varying flow rates of ammonia in association with the claimed controller.
The arguments are not persuasive because these are mere allegations without evidentiary support.  Further, the language in 35 USC 112a clearly requires “ The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention”.  Based on the original disclosure, it is unclear exactly what elements are utilized to control the varying amount of ammonia as recited in the claims at question (see 112a rejection below for claims and limitations at question).
Note:  The newly added limitations in the 07/14/2021 amendment have been rejected below under 35 USC 112b and 35 USC 103 (refer to underlined sections in the 103 rejection for clarification).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “control at least one of the amount of supply of the 10primary reduction ammonia and the amount of supply of the secondary reduction ammonia mixing with the combustion exhaust gas”.  
Claims 3 and 8 recites “reduce the amount
 Claims 4 and 9 recites “change the amount of supply of the primary reduction ammonia”. 
Claims 5 and 10 recites “increase the amount of mixing of the reduction ammonia”.
However, the original disclosure fails to describe the means/structural element/device used to control/change/increase/decrease the amount of ammonia.  
For example, Buzanowski (US 2004/0057889) discussed in the 103 rejections below teaches in the disclosure that the valves 3 adjust/controls/increase/decrease the amount of ammonia based on the signal(s) received from controller 720 (figure 7, 2c; pars. 52-54).
A review of the original disclosure does not teach the elements utilized to make and used the claimed invention, particularly, what elements in association with the controller are utilized to control/change/increase/decrease the amount of ammonia.  In the instant application, Figure 1 show a controller 9 and a signal (represented by dotted line) directed to the ammonia supply unit, however, neither the drawings nor the original disclosure clarify what  elements in association with the controller are utilized to control/change/increase/decrease the amount of ammonia .  
Claims 2, 6, 7, 11-15 depend from Claim 1 and are rejected accordingly.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the recitation “a supply range of the primary reduction ammonia and a supply range of the secondary reduction ammonia”.  It is unclear from the claims what “a supply range” means.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claims 2-15 depend from Claim 1 and are rejected accordingly.

Note: the specification (paragraphs 41, 45) uses the expressions “supply range for reduction” and “supply range for denitrification”.  Clearly, the recitation “supply range” alone is ambiguous and not the same as “supply range for reduction” and “supply range for denitrification”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2016191507) in view of Buzanowski (US 2004/0057889). 
In regards to Independent Claim 1, and with particular reference to Figure 1, Ito discloses a combustion device C comprising:  5
an ammonia supply unit 1f supplying primary reduction ammonia (ammonia for primary reduction into reduction region R2 in combustor C; par. 23) as a nitrogen oxide reducing agent (par. 23 teaches ammonia is  known as a reducing agent for nitrogen oxides) into a combustor (into region R2 of combustor C) and supplying secondary reduction ammonia (ammonia for secondary reduction injected upstream of the reduction catalyst chamber 1h; par. 27) mixing with combustion exhaust gas discharged from the combustor to reduce nitrogen oxide contained in the combustion exhaust gas (par. 27 teaches nitrogen oxides in the combustion exhaust gas are reduced by the action of the secondary reduction ammonia); and 
a controller (not shown but mentioned in par. 28) configured to control at least one of the amount of supply of the 10primary reduction ammonia and the amount of supply of the mixing with the combustion exhaust gas (par. 28 teaches controlling the flow rates of ammonia for primary reduction and for secondary reduction).
Ito does not teach controlling the amounts of the primary reduction ammonia or the secondary reduction ammonia 
in accordance with concentrations of residual nitrogen oxide and residual ammonia contained in the combustion exhaust gas after being discharged from the combustor.
 and further in accordance with a supply range of the primary reduction ammonia and a supply range of the secondary reduction ammonia.
Buzanowski teaches (particularly figure 7) a system for injecting ammonia at different locations/sections (par. 53 lines 9-10), the system comprising a controller 720 in communication with an ammonia detector and a nitrogen oxide detector (detector grid 710, par. 52) located downstream of the SCR catalyst module(s) 8 to detect residual ammonia levels and residual nitrogen levels (ammonia and nitrogen oxides detected after the SCR unit 8 are residuals). The controller 720 receives signals from the detector grid 710 (ammonia and nitrogen oxide detector) to provide control signals to the ammonia flow control valves 3 to regulate ammonia flow at the different locations in order to comply with acceptable levels of nitrogen oxide and ammonia emissions  for each of the sections (par. 54). The software executing on the controller may also include supply range/data relating to the amount of ammonia flow required to be distributed in each of the sections (primary reduction section and secondary reduction section) within the SCR chamber to obtain the acceptable or predetermined levels of nitrogen oxide and/or ammonia emissions for the SCR system (par. 54; data are units of information relating to the amount of ammonia for the different locations; a group of these units of information/data create a range of values, a supply range; interpretation due to the 112b rejection for the indefinite/ambiguous recitation “supply range”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided ammonia and nitrogen oxide detectors to the system of Ito to detect residual ammonia levels and residual nitrogen oxide levels and use the signals generated by these sensor to control the amounts of the primary reduction ammonia or the secondary reduction ammonia in accordance with concentrations of residual nitrogen oxide and residual ammonia contained in the combustion exhaust gas after being discharged from the combustor and further in accordance with a supply range of the primary reduction ammonia and a supply range of the secondary reduction ammonia, as taught by Buzanowski, in order regulate ammonia flow at the different locations so as to comply with acceptable levels of nitrogen oxide and ammonia emissions  for each of the sections (par. 54, 5 in Buzanowski).
Regarding dependent Claim 2, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above for claim 1 and Ito further teaches a catalyst reduction unit (1h) removing the nitrogen oxide contained in the combustion exhaust gas with which the secondary reduction ammonia is mixed, by using a reduction catalyst (par. 27). 
Ito in view of Buzanowski as modified above for claim 1, already teaches wherein the controller (720 of Buzanowski into Ito) is configured to control the amount of supply of the 20secondary reduction ammonia in accordance with concentrations of the residual nitrogen oxide and the residual ammonia contained (via the ammonia and nitrogen oxide sensors of (1h in figure 1 of Ito, 8 in figure 7 of Buzanowski).

Regarding dependent Claim 3, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above for claim 1 and Buzanowski further teaches wherein the controller 720 is configured to reduce the amount 28reduction ammonia into the combustion exhaust gas in a case where the residual nitrogen oxide has a concentration equal to or less than a first regulatory value and the residual ammonia has a concentration exceeding a second regulatory value (par. 53 starting in line 13, teaches controller 720 decreases ammonia due to having excess ammonia which implies too much ammonia was utilized to react with the nitrogen oxide resulting in the levels of NOx equal to or less than the regulatory values “first regulatory value” and levels of ammonia exceeding regulatory values “second regulatory values”; par. 54 and 5 teaches the controller has data relating to acceptable levels of nitrogen oxide and ammonia emissions in accordance with regulatory governmental values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Ito in view of Buzanowski to reduce the amount of mixing of the 28secondary reduction ammonia with the combustion exhaust gas in a case where the residual nitrogen oxide has a concentration equal to or less than a first regulatory value and the residual ammonia has a concentration exceeding a second regulatory value, as taught by Buzanowski, in order regulate ammonia flow at the (par. 53, 54, 5 in Buzanowski).
Regarding dependent Claim 4, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above for claim 1 and Buzanowski further teaches wherein the controller is configured to change the amount of supply of the reduction ammonia in a case where the residual nitrogen oxide has a concentration exceeding a first regulatory value and the residual ammonia has a concentration equal to or less than a second regulatory value (par. 53 lines 9-13, teaches controller 720 increases/changes ammonia due to having excess nitrogen oxide which implies not enough ammonia was utilized to react with the nitrogen oxide resulting in the levels of NOx exceeding the regulatory values “first regulatory value” and levels of ammonia equal to or less than regulatory values “second regulatory values”; par. 54 and 5 teaches the controller has data relating to acceptable levels of nitrogen oxide and ammonia emissions in accordance with regulatory governmental values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Ito in view of Buzanowski to change the amount of supply of the primary reduction ammonia in a case where the residual nitrogen oxide has a concentration exceeding a first regulatory value and the residual ammonia has a concentration equal to or less than a second regulatory value, as taught by Buzanowski, in order regulate ammonia flow at the different locations so as to comply with acceptable levels of nitrogen oxide and ammonia emissions  for each of the sections (par. 53, 54, 5 in Buzanowski).
Regarding dependent Claim 5, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above for claim 1 and Buzanowski further teaches wherein the controller is configured to increase the amount of supply of the reduction ammonia in a case where the residual nitrogen oxide has a concentration exceeding a first regulatory value and the residual ammonia has a concentration equal to or less than a second regulatory value (par. 53 lines 9-13, teaches controller 720 increases/changes ammonia due to having excess nitrogen oxide which implies not enough ammonia was utilized to react with the nitrogen oxide resulting in the levels of NOx exceeding the regulatory values “first regulatory value” and levels of ammonia equal to or less than regulatory values “second regulatory values”; par. 54 and 5 teaches the controller has data relating to acceptable levels of nitrogen oxide and ammonia emissions in accordance with regulatory governmental values). Further, Buzanowski teaches that the controller 720 regulates the flow of different amounts of ammonia to the different sections (par. 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Ito in view of Buzanowski to increase the amount of mixing of the secondary reduction ammonia in a case where the residual nitrogen oxide has a concentration exceeding the first regulatory value, the residual ammonia has a 15concentration equal to or less than the second regulatory value, and the amount of supply of the primary reduction ammonia is unchangeable, as taught by Buzanowski, in order regulate ammonia flow at the different locations so as to comply with acceptable levels of nitrogen oxide and ammonia emissions  for each of the sections (par. 53, 54, 5 in Buzanowski).
Regarding dependent Claim 7, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above for claim 1 and the combination further teaches a gas analyzer (the detector grid 710 having the nitrogen oxide sensor and the ammonia sensor incorporated into Ito as explained in claim 1 above) measuring concentrations of the residual nitrogen oxide and the residual ammonia contained in the combustion exhaust gas (pars. 52, 53, 54). Ito is a gas turbine system, so Ito in view of Ito remains as a gas turbine system.
Regarding dependent Claim 8, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above for claim 2 and Buzanowski further teaches wherein the controller 720 is configured to reduce the amount 28reduction ammonia into the combustion exhaust gas in a case where the residual nitrogen oxide has a concentration equal to or less than a first regulatory value and the residual ammonia has a concentration exceeding a second regulatory value (par. 53 starting in line 13, teaches controller 720 decreases ammonia due to having excess ammonia which implies too much ammonia was utilized to react with the nitrogen oxide resulting in the levels of NOx equal to or less than the regulatory values “first regulatory value” and levels of ammonia exceeding regulatory values “second regulatory values”; par. 54 and 5 teaches the controller has data relating to acceptable levels of nitrogen oxide and ammonia emissions in accordance with regulatory governmental values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Ito in view of Buzanowski to reduce the amount of mixing of the 28secondary reduction ammonia with the combustion exhaust gas in a case where the residual nitrogen oxide has a concentration equal to or less than a first regulatory value and the residual ammonia has a concentration exceeding (par. 53, 54, 5 in Buzanowski).
Regarding dependent Claim 9, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above for claim 2 and Buzanowski further teaches wherein the controller is configured to change the amount of supply of the reduction ammonia in a case where the residual nitrogen oxide has a concentration exceeding a first regulatory value and the residual ammonia has a concentration equal to or less than a second regulatory value (par. 53 lines 9-13, teaches controller 720 increases/changes ammonia due to having excess nitrogen oxide which implies not enough ammonia was utilized to react with the nitrogen oxide resulting in the levels of NOx exceeding the regulatory values “first regulatory value” and levels of ammonia equal to or less than regulatory values “second regulatory values”; par. 54 and 5 teaches the controller has data relating to acceptable levels of nitrogen oxide and ammonia emissions in accordance with regulatory governmental values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Ito in view of Buzanowski to change the amount of supply of the primary reduction ammonia in a case where the residual nitrogen oxide has a concentration exceeding a first regulatory value and the residual ammonia has a concentration equal to or less than a second regulatory value, as taught by Buzanowski, in order regulate ammonia flow at the different locations so as to comply with acceptable levels of nitrogen oxide and ammonia emissions  for each of the sections (par. 53, 54, 5 in Buzanowski).
Regarding dependent Claim 10, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above for claim 9 and Buzanowski further teaches wherein the controller is configured to increase the amount of supply of the reduction ammonia in a case where the residual nitrogen oxide has a concentration exceeding a first regulatory value and the residual ammonia has a concentration equal to or less than a second regulatory value (par. 53 lines 9-13, teaches controller 720 increases/changes ammonia due to having excess nitrogen oxide which implies not enough ammonia was utilized to react with the nitrogen oxide resulting in the levels of NOx exceeding the regulatory values “first regulatory value” and levels of ammonia equal to or less than regulatory values “second regulatory values”; par. 54 and 5 teaches the controller has data relating to acceptable levels of nitrogen oxide and ammonia emissions in accordance with regulatory governmental values). Further, Buzanowski teaches that the controller 720 regulates the flow of different amounts of ammonia to the different sections (par. 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Ito in view of Buzanowski to increase the amount of mixing of the secondary reduction ammonia in a case where the residual nitrogen oxide has a concentration exceeding the first regulatory value, the residual ammonia has a 15concentration equal to or less than the second regulatory value, and the amount of supply of the primary reduction ammonia is unchangeable, as taught by Buzanowski, in order regulate ammonia flow at the different locations so as to comply with acceptable levels of nitrogen oxide and ammonia emissions  for each of the sections (par. 53, 54, 5 in Buzanowski).
Regarding dependent Claims 11-15, Ito in view of Buzanowski teaches the invention as claimed and as disclosed above and the combination further teaches a gas analyzer (the detector grid 710 having the nitrogen oxide sensor and the ammonia sensor incorporated into Ito as explained in claim 1 above) measuring concentrations of the residual nitrogen oxide and the residual ammonia contained in the combustion exhaust gas (pars. 52, 53, 54). Ito is a gas turbine system, so Ito in view of Ito remains as a gas turbine system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. in view of Buzanowski and further in view of Bromberg et al. (US 2010/0101409). 
Ito in view of Buzanowski teaches the invention as claimed and as disclosed above particularly a controller (720 in Buzanowski; par. 53) in communication with an ammonia sensor and a nitrogen oxide sensor located downstream of the SCR catalyst unit in order to detect the residual levels of ammonia and nitrogen oxide (par. 52).  The controller 720 controlling the amount of supply of the ammonia to the different sections in the system in accordance with concentrations of the residual nitrogen oxide and the residual ammonia contained in the combustion exhaust gas that has flowed through the catalyst reduction unit (par. 52, 53, 54).  The controller 720 increasing the ammonia flow in a case where the residual nitrogen oxide has a concentration exceeding a regulatory value (par. 53 lines 9-12; pars. 5, 54).  The controller 720 decreasing the ammonia flow in a case where the residual ammonia has a concentration exceeding a regulatory value (par. 53 lines 13-18; pars. 5, 54).
Ito in view of Buzanowski does not teach the controller is configured to determine that a failure has occurred in 20the combustion device or the catalyst reduction unit in a case where 
Bromberg teaches a method for detecting failure of a catalyst system, particularly a control unit 140 that uses measurements from NOx sensor 248 and ammonia sensor 262 located downstream of a catalyst unit 138 to determine a failure of the catalyst unit 248 (figure 2, par. 129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Ito in view of Buzanowski to determine that a failure has occurred in 20the combustion device or the catalyst reduction unit in a case where the residual nitrogen oxide has a concentration exceeding a first regulatory value and the residual ammonia has a concentration exceeding a second regulatory value, as taught by Bromberg, in order determine failure of a catalyst unit (figure 2, par. 129 in Bromberg).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/William H Rodriguez/Primary Examiner, Art Unit 3741